_ 101-1947 q®»

An unpub|islllad order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT ()F THE STATE OF NEVADA

 

UNIVERSAL CQNSULTING N@. 65570
com>oRATloN, D/B/A A.1 CQNCRETE

CUT'HNG & DEMQLITMN,J 
Appellant, FB L E 
VS.

Noevtc DEM<)LITIQN, INC., A SEP ll 8 2914

cLeR\< F SL)PREME comm
Respondent. m _
new v cLeRK

ORDER DISMISSING APPEAL

The parties’ August 29, 2014, stipulation to dismiss this
appeal, with each party to bear its own fees and costs, is approved. NRAP
42(b). Accordingly, we

ORDER this appeal DISMISSED.

CLERK oF THE SUPREME CGURT
TRACIE K. LINDEMAN

BY:MU;»\ 

cc: Hon. Carolyn Ellsworth, District Judge
Thomas J. Tanksley, Settlement Judge
Parnell & Associates
Wr'ight Law Group
Eighth District Cour't Clerk

S\JPREME count
o»=
NEvADA

CLERK’S ORDEF¢

l"l ~Z.‘i$$?